Per Curiam.
Upon this petition the attorney general asks this court to issue a writ of mandamus addressed to and commanding the Great Northern Railway Company to operate its lines of railway in this state, as it had been accustomed to do prior to the thirteenth day of April, 1894, when such operar tions ceased altogether, as described in the petition, to the end that the public shall not be inconvenienced and damaged by deprivation of the use of this quasi public agency of commerce, travel, and communication.
In making this application counsel on behalf of the petition admit—a fact of general notoriety, too—that the cessation of operation of said railway was occasioned by a general refusal of the employees of said company engaged in operating the same up to that date to serve the company for the wages proposed to be paid, and because of the disagreement on that subject the employees on said lines went out on what is known as a general “strike,” awaiting an adjustment of that controversy.
The petition alleges that sufficient competent, skillful, and experienced men are available, ready, and willing to serve said company in the operation of said road for reasonable compensation; and this is admitted to be the main predicate upon which a decision in this proceeding would turn if the court entertains the proceeding. It is therefore proposed that this court shall inquire and determine what would be a schedule of *382reasonable wages for a corps of skilled and unskilled employees necessary to operate said railway, and then ascertain whether the requisite number of employees can be procured at the wages determined, and, if that fact is found to be true, as alleged, then command the operation of said railway under'the penalties attached to disobedience of the writ of mandamus.
Those questions mentioned must be determined by the court upon proper inquiry whether the respondent should answer and traverse the allegations of the petition or no, because the court, before sending forth this extraordinary writ, will, by careful inquiry, become satisfied of its own jurisdiction, and. that the conditions are such that the act commanded is feasible of performance.
If the proposed scheme is feasible, and the court has jurisdiction to carry it out, it evidently affords a remedy going far towards the solution of a problem of great moment to all parties concerned. But, aside from the relations of this property to interstate jurisdiction, as shown by the averments of the petition, already asserted by the United States courts to some extent, the difficulty is that this court does not at present possess jurisdiction for the arbitrament of the question involved, as aforesaid, and, having ascertained what is just in the premises, to enforce the same upon contending parties.
The time may come when the state, that is, the national government, by reason of its interstate jurisdiction, may, by proper provisions of law, come into the attitude of permanent trustee of such property so vitally related to the welfare of the whole people, instead of the occasional exercise of trusteeship by receivers, when the property has become financially swamped; and then the proper courts will be empowered to interpose an equitable authority in a threefold direction for the orderly correction of abuses existing towards employees and investors (minority as well as majority stockholders) of the vast capital involved in such property, and also towards the public as patrons thereof. For the reasons suggested, we must deny this application.- The cases called to our attention lead to this conclusion also.
All concur.